Citation Nr: 0822305	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for memory loss, to include 
as secondary to service-connected Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1961.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The veteran's case comes from the 
VA Regional Office in Louisville, Kentucky (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's memory loss is related to military service or to a 
service-connected disability.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active 
military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in January 
2008.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's VA medical treatment 
records and indicated private medical records have been 
obtained.

The Board notes that some of the veteran's service medical 
records are unavailable.  The record shows that extensive 
efforts have been made by VA to obtain these records from the 
proper sources.  It is apparent from the record that the 
veteran's missing service medical records are not obtainable 
and any further efforts to locate them would be futile.  The 
veteran was properly informed that these records were 
unobtainable in a March 2006 letter, which listed the efforts 
made to obtain the records and stated the future actions that 
would be taken on the claim.  In cases where the veteran's 
service medical records are not obtainable, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

VA examinations were provided to the veteran in connection 
with his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints or diagnoses of memory loss.

After separation from military service, in an October 1997 
private medical report, the veteran complained of memory loss 
which had been increasing in severity over the previous few 
years.  After physical and mental status examination, the 
assessment was short-term memory problems.  The medical 
evidence of record shows that memory loss has been 
consistently diagnosed since October 1997.

In a second October 1997 private medical report, the veteran 
reported that "[i]n the past he took some blows to the head.  
He didn't specify what they were.  I don't really know if he 
ever had concussions or head traumas."  The report noted the 
veteran's alcohol consumption and family history.  The 
impression was memory trouble with "no observable cause."

In a June 1999 private medical report, the veteran complained 
of memory loss.  After physical examination, the assessment 
was memory loss, "questionable etiology."

In a November 2001 VA medical report, the veteran complained 
of memory problems for the previous several years.  He 
reported several head injuries due to blows to the head.

In a February 2002 VA medical report, the veteran complained 
of memory problems for about 10 years.  He reported consuming 
approximately 1 bottle of wine or 12 cans of beer per day.  
The impression was mild cognitive impairment and possible 
early Alzheimer's disease.   The examiner stated "doubt 
[alcohol] is a significant issue" and "doubt head injuries 
are the major cause."

An April 2002 VA memory disorders report stated that the 
veteran's memory loss had an "etiology unknown.  Since the 
problem has been developing over 10 years, Alzheimer's 
disease is less likely.  It [is] possible that [alcohol] 
consumption could play a role."

In a June 2002 VA medical report, the veteran reported 
continuing alcohol consumptions.  After physical examination, 
the assessment was memory impairment.  The veteran was 
counseled on his use of alcohol and its "effect on memory 
and body."

An October 2002 VA memory disorders report stated that the 
veteran had reduced his alcohol consumption and recalled a 
"severe head injury during service."

In a July 2003 VA general medical examination report, the 
veteran stated that he was assaulted during military service 
and received a "severe concussion with loss of 
consciousness."  He reported frequent headaches for several 
months after the injury.  The veteran complained of memory 
impairment for approximately the previous 10 years.  After 
physical, neurological, and mental status examination, the 
diagnosis was significant, though mild cognitive impairment.

An October 2004 letter from a private physician stated that 
the veteran had a current diagnosis of memory loss.  The 
letter stated that the veteran

indicated to me that [he] had a head 
injury resulting from a blow to the head 
while [he was] in the service.  The 
records from [his] time in service did 
not mention a head injury but did 
indicate [a] knee injury around the same 
time. . . . it is possible the head 
injury [the veteran] stated [he] 
sustained while in the service could be a 
factor in the memory loss [he is] 
experiencing.

In a March 2005 VA psychiatry consultation report, the 
veteran complained of cognitive impairment with mild memory 
impairment.  The veteran requested an opinion as to whether 
his memory problems could be related to a head injury he 
experienced during military service.  After a review of the 
veteran's history and a mental status examination, the 
assessment was cognitive disorder, not otherwise specified.  
The examiner stated that

the absence of any noticeable progression 
of symptoms argues strongly against 
either Alzheimer's or Alcohol as an 
etiology - although I certainly agree 
with [the April 2002 VA examiner's] 
recommendation to avoid alcohol as a 
possible further insult to [the 
veteran's] brain.

The examiner stated that a connection between the veteran's 
cognitive deficits and his in-service head injury would be 
"objectively . . . hard to detect in reviewing existing 
documentation."

In a July 2005 private neuropsychological report, the veteran 
claimed that he experienced a traumatic brain injury (TBI) 
during military service in 1959.  He reported being knocked 
out and awaking in a hospital.  The veteran complained of 
significant memory loss.  The examiner stated that opinions 
from the October 2004 letter from a private physician and the 
March 2005 VA psychiatry consultation report "indicated that 
his cognitive impairment is likely related to TBI."  The 
veteran reported drinking a mild to moderate amount of 
alcohol and denied any significant alcohol-related 
difficulties.  After examination, the private psychologist 
stated that the results

suggest a pattern of possible bilateral 
parietal cerebral dysfunction of unknown 
origin.  It is quite possible that these 
results are attributable to a [TBI].  
Given [the veteran's] history, his sole 
risk factor seems to be, in fact, a TBI 
which he allegedly sustained in 1959 
while serving in the United States Army.

An April 2006 VA neurological disorders examination report 
stated that the veteran's claims file had been reviewed.  The 
report recounted the veteran's claims of experiencing a head 
injury during military service.  The veteran complained of 
continuing memory dysfunction.  After physical examination 
and review of neuropsychological test results, the examiner 
stated that

[m]ultiple environmental stimuli have 
been considered risk factors for dementia 
and memory dysfunction including prior 
head injury and alcohol consumption.  
Both of these are present in the 
[veteran's] history.  There is no 
absolute documentation of head injury 
other than what the [veteran] provides.  
[Previous examiners] comment on a history 
of ethanol consumption at least at the 
level of 3 - 4 beers per day for some 
number of years.  However, both these are 
risk factors and are not absolutely 
correlated with the development of 
cognitive dysfunction and memory loss in 
a direct cause-and-effect relationship.  
Therefore, the [veteran's] memory 
dysfunction and cognitive decline, which 
appears to have begun some time in the 
mid-1990s, is not caused by or a result 
of head trauma suffered in 1959 while in 
the Army.  The rationale for this is:

1.	There are no records to indicate the 
degree of trauma or whether it occurred 
other than from the [veteran's] memory, 
and

2.	A single episode of mild to moderate 
closed head trauma as a risk factor has 
not been shown to have an absolute and 
direct cause and effect relationship.

After a carefu[l] search of the 
literature, there is no known association 
between Reiter's Syndrome and memory 
loss.  Therefore his cognitive 
dysfunction (memory loss) is not caused 
by his [service-connected] Reiter's 
Syndrome.

The medical evidence of record does not show that the 
veteran's memory loss is related to military service or to a 
service-connected disability.  While the veteran has a 
current diagnosis of memory loss, there is no medical 
evidence of record that it was diagnosed prior to October 
1997, over 36 years after separation from military service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Furthermore, the 
preponderance of the medical evidence of record does not show 
that the veteran's memory loss is related to military 
service.

There are multiple medical records which address the etiology 
of the veteran's currently diagnosed memory loss.  The 
general picture provided by these medical records is that a 
specific cause cannot be determined.  The October 1997 
private medical report stated that the disability had "no 
observable cause."  The June 1999 private medical report 
stated that it had a "questionable etiology."  While the 
April 2002 VA memory disorders reports stated that it was 
"possible that alcohol consumption could play a role," the 
earlier February 2002 VA medical report stated that it was 
doubtful that alcohol was a "significant issue."  This is 
consistent with the March 2005 VA psychiatry consultation 
report which stated that the veteran's symptoms "argue[d] 
strongly against . . . Alcohol as an etiology."

The only medical evidence which provides any nexus between 
the veteran's currently diagnosed memory loss and military 
service are the October 2004 letter from a private physician 
and the July 2005 private neuropsychological report.  The 
October 2004 letter simply stated that "it is possible the 
head injury [the veteran] stated [he] sustained while in the 
eservice could be a factor in the memory loss [he is] 
experiencing."  The July 2005 private neuropsychological 
report similarly stated that "[i]t is quite possible that 
these results are attributable to a [TBI]. . . . his sole 
risk factor seems to be . . . a TBI which he allegedly 
sustained in 1959 while serving in the United States Army."  
Both of these opinions are entirely speculative.  The Board 
notes that the word "possible" is entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection). 

The April 2006 VA neurological disorders examination report 
also specifically rejected a head injury as an etiology for 
the veteran's currently diagnosed memory loss.  One basis for 
this opinion was that a head injury was simply a "risk 
factor" and was "not absolutely correlated with the 
development of cognitive dysfunction and memory loss in a 
direct cause-and-effect relationship."  Another basis for 
the opinion was that even a single mild or moderate head 
injury had not been shown to be a direct cause of memory 
loss, and there was no medical evidence of record that 
indicated the severity of the veteran's head injury.  While 
the veteran has claimed that his alleged head injury was 
"severe," the veteran's statements alone are not sufficient 
to determine the severity of any head injury he experienced, 
nor that his currently diagnosed memory loss is related to 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination as to the severity of any 
head injury he experienced, or the relationship between his 
currently diagnosed memory loss and military service or a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, the preponderance of the medical evidence 
of record does not show that the veteran's currently 
diagnosed memory loss is related to military service.

Finally, the Board notes that the veteran also claims that 
his currently diagnosed memory loss is related to his 
service-connected Reiter's Syndrome.  However, there is only 
one medical opinion of record which discusses such a 
relationship.  This opinion is in the April 2006 VA 
neurological disorders examination report which stated that 
the veteran's "cognitive dysfunction (memory loss) is not 
caused by his [service-connected] Reiter's Syndrome."  
Accordingly, there is no medical evidence of record which 
shows that the veteran's currently diagnosed memory loss is 
related to his service-connected Reiter's Syndrome.  As such, 
service connection for memory loss is not warranted.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for memory loss, to include as secondary 
to service-connected Reiter's Syndrome, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


